Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this proceeding challenging a tier II disciplinary determination finding him guilty of disobeying a direct order and being out of place. The Attorney General has advised this Court, by a memorandum from the Department of Correctional Services, that the administrative determination has been reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has received all the relief to which he is entitled and this matter is dismissed as moot (see Matter of Decker v Selsky, 53 AD3d 996 [2008]; Matter of Correnti v Leclaire, 52 AD3d 1153 [2008]).
Lahtinen, J.P., Malone Jr., Kavanagh, Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.